t c memo united_states tax_court richard l and kelly d robson petitioners v commissioner of internal revenue respondent docket no filed date william d sutter jr for petitioners henry n carriger for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the taxable_year the sole issue for decision’ is whether petitioners ‘the only other issue raised by the notice_of_deficiency is computational - - realized a capital_gain during as a result of a liquidating_distribution under sec_331 a findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners resided in york nebraska when they filed their petition in this case references to petitioner are to richard l robson petitioner has worked in the insurance industry since his graduation from college in with a degree in education on or about date petitioner and james klute klute decided to purchase all of the stock of mid-nebraska insurors inc mid-nebraska a local insurance agency to effect that purchase mid-nebraska borrowed dollar_figure from york state bank and trust co york mid-nebraska then lent the proceeds to petitioner and klute and they used them to purchase the stock of mid-nebraska to evidence mid-nebraska’s loan to them petitioner and klute signed a certificate of indebtedness note in which they jointly and severally promised to pay mid-nebraska unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for convenience all monetary amounts are rounded to the nearest dollar - - dollar_figure with interest pincite percent per year on the unpaid balance immediately after the purchase petitioner and klute each owned percent of the stock of mid-nebraska mid-nebraska struggled financially it borrowed additional funds from york from klute’s spouse mrs klute and from his company klute land cattle co inc klute land cattle klute eventually decided to terminate his relationship with mid- nebraska consequently on or about date mid- nebraska redeemed all of klute’s stock he resigned all of his positions with that corporation and it released him from any further liability on the note and any debts or notes mid-nebraska owed york mid-nebraska also agreed to pay dollar_figure to mrs klute and dollar_figure to klute land cattle in payment of the money it owed them mid-nebraska paid the dollar_figure to mrs klute of the dollar_figure owed to klute land cattle mid-nebraska paid klute dollar_figure on or about date and gave him a note for the balance due payable in three annual installments of dollar_figure each commencing date klute ultimately received only one dollar_figure payment after the redemption of klute’s stock petitioner was mid- nebraska’s sole shareholder and he alone was responsible for repayment of the dollar_figure loan from mid-nebraska neither mid- nebraska’s payments to klute mrs klute and klute land cattle nor its failure to pay the sums owed klute affected petitioner’s q4e- basis in mid-nebraska he was not liable for nor was he required to make any of those payments mid-nebraska continued to struggle financially petitioner borrowed money from his spouse and against his life_insurance and hi sec_401 plan to put into mid-nebraska it is not clear however how much additional money petitioner ultimately put into the business or whether mid-nebraska’s bookkeepers and accountants treated the money as capital contributions or loans to the corporation on its books_and_records or whether mid- nebraska repaid to petitioner any of that money before date during or dean sack sack york’s president chairman of the board and principal_owner advised petitioners to purchase the office space in the condominium building in which mid-nebraska had located its offices office condominium to effect the purchase of the office condominium and to satisfy certain bank lending policies york lent mid-nebraska dollar_figure mid-nebraska then lent the money to petitioners and they used it to make a downpayment toward the purchase of the office condominium petitioners borrowed the balance of the dollar_figure purchase_price of the office condominium from york and they agreed to make monthly payments toward repayment of that loan petitioners purchased the office condominium in their own names and they considered it to be a personal asset from the time - - sack approached petitioners about the purchase of the office condominium through at least some time after the audit of their return petitioner did not understand the nature of or rationale for the financial arrangements made regarding that purchase mid-nebraska also periodically borrowed money from york for operating_expenses in date petitioner asked york to cover a dollar_figure overdraft to usf g insurance co york refused instead sack informed petitioner that york would take over mid- nebraska’s business but york would allow petitioner to operate the insurance_business as an employee of the bank during the preliminary discussion of the terms of york’s acquisition of mid- nebraska’s business roger sack sack’s son told petitioner that york would fire petitioner if he attempted to retain an attorney to advise him about the transaction sack determined all of the terms of the acquisition and petitioner had no voice in the matter on date sack on behalf of york and petitioner signed a letter of intent the letter of intent stated among other things that it is hereby acknowledged that mid-nebraska insurors is deficient in working_capital and proposes to sell their corporation including all assets to the york state bank -- - for dollar_figure and the cancellation of their note payable to the york state bank for approximately dollar_figure the letter of intent further stated among other things this is a temporary agreement made subject_to further details but with the understanding that dick robson has the option to buy the corporation back from the bank at any time for the amount the bank has paid for it plus earnings_of per month for the time they have had their money invested in the corporation in connection with the acquisition york wrote a letter dated date to the state of nebraska department of banking and finance bank regulators seeking their approval for york’s purchase of mid-nebraska’s business in that letter york represented that the bank will acquire the business and certain fixed assets from the present corporation for an amount not to exceed one and one-half times the gross annual commissions the bank regulators expressed approval for the transaction ina letter to york dated date in which they cautioned york that it could not purchase the stock of mid--nebraska on date sack on behalf of york and petitioner on behalf of mid-nebraska executed an agreement regarding the acquisition of mid-nebraska insuror’s fixed assets and good will acquisition agreement the acquisition agreement states among other things york state bank and trust company will pay the seller an amount equal to the total of the following not to exceed dollar_figure bank overdraft on closing day - jj - principal plus accrued interest on ysb term_loan payoff amount of vehicle loan accounts_receivable an additional_amount equal to the excess of accounts_payable over accounts_receivable at the option of york state bank and trust company seller will assign all rights to leases for fixed assets office f and f and execute a bill of sale for furniture and fixtures seller will assign all rights to agency contracts with insurance carriers all future commission income of the seller will be the property of the buyer with the exception of life_insurance commission and or renewals which shall remain the property of the seller dick robson agrees to enter into an agreement for employment with york state bank and trust company d b a mid-nebraska insurors included in such agreement shall be a non-competition clause covering a period of two years after termination of employment for any reason whether voluntary or otherwise york state bank and trust company agrees with the seller that for a period of three years an option will be granted the seller to repurchase the assets covered under this agreement for a total equal to the unrecovered investment in the original purchase_price plus a sum equal to per annum for each year or part thereof in which the york state bank and trust company has any unrecovered investment from date until petitioner repurchased the insurance agency in york operated an insurance_business under the name mid-nebraska insurors when york acquired that business mid-nebraska owed liabilities of over dollar_figure of which it owed york dollar_figure for loans and an overdraft in the corporate bank account following york’s acquisition of mid- - - nebraska’s business york wrote off the dollar_figure and paid dollar_figure of mid-nebraska’s accounts_payable for a total purchase_price of dollar_figure on date petitioner on behalf of mid-nebraska and sack on behalf of york executed an addendum to the acquisition agreement purportedly changing the allocation of the sale price on assets other than fixed assets as follows item amount employment agreements dollar_figure customer list big_number noncompete big_number total big_number petitioner signed and filed mid-nebraska’s form_1120 u s_corporation income_tax return for the year ended date return on date the return reported among other things a capital_gain of dollar_figure and ordinary gain of dollar_figure from the sale of property consisting of vehicle accts receivable non-compete employment agreements customer list goodwill form_4797 sales of business property filed with the return showed the following calculation of the capital_gain and ordinary gain gross sale price dollar_figure less cost or other basis plus expense of sale dollar_figure less depreciation big_number adjusted_basis big_number total gain from sale of property big_number less ordinary gain depreciation claimed on sec_1245 property big_number capital_gain big_number form_8594 asset acquisition statement filed with the return showed the allocation of the total dollar_figure sale price as follows aggregate fair allocation of assets market_value sale price class i cash dollar_figure dollar_figure class ii --- --- class iii big_number big_number total big_number big_number form_8594 also showed a breakdown of the intangible amortizable class_iii_assets as follows allocation of assets fair_market_value sale price employment agreements dollar_figure dollar_figure customer list big_number big_number noncompete big_number big_number total big_number big_number thus dollar_figure of the class_iii_assets is not classified on the form_8594 schedule l balance_sheet filed with the return reflected the following assets liabilities and stockholders’ equity at the beginning and end of that year item beginning of year end of year assets cash dollar_figure --- trade notes and accounts_receivable big_number -- loans to stockholders big_number dollar_figure buildings other depreciable assets less accumulated depreciation big_number other assets goodwill big_number total assets big_number big_number liabilities and stockholders’ equity accounts_payable big_number big_number loans from stockholders big_number -- mortgages notes bonds payable in year or more big_number --- capital stock common_stock big_number big_number retained earnings-- unappropriated big_number big_number total liabilities and stockholders’ equity big_number big_number petitioner signed and filed mid-nebraska’s form_1120 u s_corporation income_tax return for the year ended date return on or about date the return indicated that it was a final return a schedule l balance_sheet filed with the return reflected the following assets liabilities and stockholders’ equity at the beginning and end of the year ttem beginning of year end of year assets loans to stockholders dollar_figure dollar_figure buildings other depreciable assets less accumulated depreciation total assets big_number big_number liabilities and stockholders’ equity accounts_payable big_number big_number capital stock common_stock big_number big_number retained earnings-- unappropriated big_number big_number total liabilities and stockholders’ equity big_number big_number the state of nebraska statutorily dissolved mid-nebraska on or about date for failure to pay fees and occupation taxes when mid-nebraska was dissolved petitioner was its president and sole shareholder when mid-nebraska ceased business its books showed the following asset accounts and balances account no description balance loan shareholder dollar_figure robson building account big_number personal insurance big_number accounts receivable-robson big_number receivable shareholder big_number total big_number account no reflected the original amount that petitioner and klute owed mid-nebraska for the purchase of the stock of mid- nebraska hereinafter accounts nos and -- collectively will be referred to as the loans to shareholder accounts on audit respondent determined that petitioners had unreported income from a capital_gain of dollar_figure they received as a result of the liquidation of mid-nebraska respondent calculated that net_capital_gain as follows assets per balance_sheet at dissolution loans to shareholder dollar_figure net depreciable asset sec_816 total assets dollar_figure less liabilities per balance_sheet at dissolution accounts_payable big_number net liquidating dividend big_number less basis in stock big_number capital_gain from liquidating_distribution big_number opinion amounts distributed to a shareholder in complete_liquidation of a corporation are treated as full payment in exchange for the stock of the corporation see sec_331 the gain_or_loss to a shareholder from a liquidating_distribution is determined under sec_1001 by subtracting the cost or other basis of the stock from the amount of the distribution see sec_331 sec_1_331-1 income_tax regs where a corporation cancels a debt owed to it by a shareholder in connection with a complete liguidation the amount of the debt is treated as a distribution under sec_331 see 61_tc_278 citing 29_bta_83 see also merriam v commissioner tcmemo_1995_432 affd without published opinion 107_f3d_877 9th cir levy v commissioner tcmemo_1960_22 corporation made a de_facto distribution to its sole shareholder relating to the complete liguidation of the corporation in the amount he owed the corporation for advances it had made to him petitioners deny that petitioner received any liquidating_distribution from mid-nebraska thus they contend he realized no capital_gain during relating to the dissolution of that corporation respondent on the other hand contends that the statutory dissolution of mid-nebraska caused a de_facto_liquidation of that corporation’s assets thus respondent asserts petitioner received a net liquidating_distribution during from mid-nebraska of dollar_figure respondent maintains that after subtracting his basis in the mid-nebraska stock of dollar_figure petitioner realized a capital_gain of dollar_figure relating to the dissolution of that corporation petitioners admit that when mid-nebraska ceased business the corporate books showed balances in the loans to shareholder accounts totaling dollar_figure and that the balance_sheet filed with mid-nebraska’s final return showed as an asset loans to shareholder totaling dollar_figure nevertheless they insist that mid-nebraska never lent any money to them or paid any of their personal expenses rather they claim the loans to shareholder accounts reflected on the corporate books when york acquired mid- nebraska’s business must have been made in error from their briefs it appears that petitioners are under the mistaken belief that respondent has the burden_of_proof in the instant case generally however the commissioner’s determinations are presumed correct and taxpayers have the burden of proving that the commissioner's determinations are erroneous see rule a 290_us_111 823_f2d_1263 8th cir affg in part and dismissing in part tcmemo_1986_275 other than their descriptive titles the record contains no evidence explaining the nature of the loans to shareholder accounts furthermore evidence relating to the accuracy of the loans to shareholder accounts consisted solely of petitioner’s testimony we are not required to accept the self-serving testimony of interested parties however particularly in the absence of persuasive corroborating evidence see 975_f2d_534 8th cir affg in part revg in part and remanding tcmemo_1991_140 99_tc_202 87_tc_74 -the burden_of_proof provisions of sec_7491 do not apply here because the examination in this case began before date see internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_685 -- - it is not enough for petitioners to claim that the entries recording loans to shareholder must have been made in error the record makes it abundantly clear that petitioner was ignorant about financial and accounting concepts when he purchased mid- nebraska’s stock and continuing at least through the audit of petitioners’ return it is also obvious that petitioner made no effort to acquaint himself with mid-nebraska’s financial records or the accounting entries made on those records or the data reported on the corporate tax returns petitioner testified that he did not know of what the loans to shareholder accounts consisted and that he was not even aware that mid-nebraska’s books reflected loans to shareholder until after york took over the corporation’s business he testified further however that he did not understand the corporate books and relied totally on in-house bookkeepers to keep the corporate books and on outside accountants to prepare the corporate tax returns he stated additionally that when he reviewed the corporate books he checked only for the amount of premiums he had written each month petitioner failed to present any testimony from individuals involved in preparing mid-nebraska’s books and tax returns who could explain the nature of the loans to shareholder accounts included on mid-nebraska’s books or otherwise establish that the accounting entries were made in error the failure of a party to -- - introduce evidence that is within his or her control gives rise to a presumption that the evidence if provided would be unfavorable to the party who has control_over the evidence see 266_f2d_575 4th cir affg 28_tc_698 105_tc_324 6_tc_1158 affd 162_f2d_513 10th cir accordingly we find that petitioners did not establish satisfactorily that the loans to shareholder accounts depicted on mid-nebraska’s books when it ceased its business resulted from erroneous bookkeeping entries or constituted compensation see 273_f2d_248 4th cir affg tcmemo_1959_96 117_f2d_364 lst cir affg a memorandum opinion of this court see also 54_tc_25 petitioners contend additionally in essence that even if the bookkeeping entries on mid-nebraska’s books showing loans to petitioner were accurate the loans to shareholder accounts no longer existed in when the state of nebraska statutorily dissolved mid-nebraska according to petitioners loans to shareholders constitute accounts_receivable and york acquired all of mid-nebraska’s accounts_receivable during therefore petitioners contend mid-nebraska had no asset consisting of loans to shareholders to distribute to petitioner when the state of nebraska statutorily dissolved mid-nebraska respondent however contends that york acquired only mid-nebraska’s marketable assets ie its customer list and accounts_receivable and that those assets did not include the accounts according to respondent the only mid-nebraska receivables york acquired consisted of money owed to mid-nebraska for insurance premiums petitioners rely on the statement in the letter of intent that mid-nebraska proposes to sell their corporation including all assets to york as proof that york acquired the loans to shareholder accounts reflected on mid-nebraska’s books when it took over mid-nebraska’s business that document however specifically stated that its terms were temporary and subject_to further detail therefore we do not find it conclusive proof that york intended to acquire or actually acquired the loans to shareholder accounts when it acquired mid-nebraska’s business petitioners also rely on the acquisition agreement as proof that york acquired the loans to shareholder accounts we find that document ambiguous however the acquisition agreement stated that york was acquiring mid-nebraska insuror’s fixed assets and good will we are aware that the agreement stated further that the purchase_price of the acquisition would be an amount not exceeding dollar_figure calculated on the total of specified items of which accounts_receivable is included the -- - agreement however did not define what items constituted accounts_receivable or otherwise indicate whether the loans to shareholder accounts were included or excluded petitioners contend that the term accounts_receivable includes loans to shareholders we however find the meaning unclear black’s law dictionary 7th ed defines the term account receivable to mean an account reflecting a balance owed by a debtor a debt owed by a customer to an enterprise for goods or services kohler’s dictionary for accountants 6th ed further defines the term to mean a claim against a debtor generally on open account its application usually limited to uncollected amounts of completed sale_of_goods and services distinguished from deposits accruals and other items not arising out of everyday transactions emphasis added one accounting textbook explains that the term receivables refers to amounts due from individuals and other companies receivables are claims that are expected to be collected in cash receivables are frequently classified as accounts notes and other accounts_receivable are amounts owed by customers on account they result from the sale_of_goods and services other receivables include nontrade receivables such as interest receivable loans to company officers advances to employees and income taxes refundable these are unusual therefore they are generally classified and reported as separate items in the balance_sheet weygandt et al accounting principles 3d ed emphasis added see also 795_f2d_1324 7th cir the term accounts_receivable normally refers to an amount that is due in return for goods or services supplied emphasis added affg in part and setting aside in part on another ground tcmemo_1984_667 the record does not show whether sack intended the term accounts_receivable in the acquisition agreement to encompass all accounts which are broadly classified as receivables or to be limited to its more common application of a trade receivable petitioner’s testimony that york acquired all of mid- nebraska’s assets was premised solely on his own understanding of the transaction however he had absolutely no control_over what assets york wanted and acquired there is no evidence that either sack or his son specifically identified which of mid- nebraska’s assets york wanted to acquire when they drafted the letter of intent or the acquisition agreement petitioner’s ignorance of financial and accounting concepts renders his testimony alone insufficient to establish that york procured the loans to shareholder accounts when it acquired mid-nebraska’s business and the documents on which petitioners rely are inconclusive - - as further support for respondent’s position that york did not acquire the loans to shareholder accounts we note that loans to stockholder of dollar_figure are listed as an asset at yearend on both the schedules l filed with mid-nebraska’s tax returns for and statements on a federal tax_return are admissions under rule d of the federal rules of evidence and will not be overcome without cogent evidence that they are wrong see eg 412_f2d_800 3d cir the valuation of license agreement given in the return was an admission and although it is not conclusive the tax_court was entitled to judge its weight as evidence affg per curiam tcmemo_1968_126 176_f2d_217 7th cir cost of goods as shown on return were chargeable to taxpayer until he offered credible_evidence that figures were in error 92_tc_312 values of stock reported on estate_tax_return are admission by taxpayer and lower value could not be substituted without cogent proof that reported values were erroneous 62_tc_739 statements made in a tax_return signed by a taxpayer may be treated as admissions affd without published opinion 521_f2d_1399 3d cir petitioners have failed to --- - submit cogent evidence to overcome the admission on the corporate returns that mid-nebraska continued to own the loans to shareholder accounts after york acquired mid-nebraska’s business petitioners have not proven that the loans to shareholder accounts did not exist when mid-nebraska ceased business accordingly we sustain respondent’s determination that petitioners realized capital_gain during from a liquidation distribution petitioner received from mid-nebraska when it was statutorily dissolved in that year although petitioners claim to have made additional capital contributions to mid-nebraska between date and date they have failed to establish that they are entitled to a greater basis for petitioner’s stock than the amount allowed by respondent accordingly we hold that petitioner’s basis in the mid-nebraska stock was dollar_figure when the corporation was dissolved we have carefully considered all remaining arguments made by the parties for a result contrary to that expressed herein and to the extent not discussed above find them to be irrelevant or without merit on brief petitioners do not address the inclusion or accuracy of the net depreciable assets or the accounts_payable amounts shown above accordingly we treat those amounts as conceded by petitioners see rule e and 92_tc_661 89_tc_46 to reflect the foregoing decision will be entered for respondent
